     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-2(c)
     WASSERMAN, JURISTA & STOLZ, P.C.                                  Order Filed on December 11, 2019
     110 Allen Road, Suite 304                                         by Clerk
                                                                       U.S. Bankruptcy Court
     Basking Ridge, NJ 07920                                           District of New Jersey
     Phone: (973) 467-2700
     Fax: (973) 467-8126
     Counsel for Robert M. Pietrowicz
     LEONARD C. WALCZYK

     In Re:                                            Chapter 13

     WILLIAM CHARLES HOVEY,                            Case No. 19-28149

                                                       Honorable Rosemary Gambardella
                                            Debtors.
                                                       Hearing Date:



                                  STIPULATION AND CONSENT ORDER
                               EXTENDING TIME TO OBJECT TO DISCHARGE


     The relief set forth on the following page, numbered two is hereby ORDERED.




DATED: December 11, 2019
(Page 2)

Debtor:                        William Charles Hovey

Case No.:                      Case No.: 19-28149(RG)

Caption of Order:   Stipulation and Consent Order Extending Time to Object to Discharge
_____________________________________________________________________________________

          THIS MATTER, having been brought before the Court upon the application of

Wasserman, Jurista & Stolz, P.C., counsel for creditor Robert M. Pietrowicz, and the Court

having set a bar date to object to discharge of December 23, 2019; and the Court having

reviewed the application in support of the Stipulation and Consent Order; and for good and

sufficient cause appearing for the entry of this Order;

          IT IS ORDERED, that the deadline to file complaint to challenge discharge of certain

debts by Robert Pietrowicz shall be extended from December 23, 2019 to February 23, 2020.

          This Order does not preclude said creditor from seeking further extension of the February

23, 2020 deadline to challenge dischargeability of debts.

The undersigned hereby consent to the form,
content and entry hereof as an Order of the Court.

WASSERMAN, JURISTA & STOLZ, P.C.                                          DEAN SUTTON, ESQ.
Attorneys for Creditor,                                                   Attorneys for Debtor,
 Robert M. Pietrowicz                                                      William Charles Hovey



By:     /s/ Leonard C. Walczyk                                            By:    /s/ Dean Sutton
      LEONARD C. WALCZYK                                                        DEAN SUTTON


DATED: November 14, 2019                                                  DATED: November 14, 2019



S:\8584 William Charles Hovey\Stipulation and Consent Order Extending Time to Object to Discharge.docx
